This cause came on for further consideration upon the filing by movant, Toledo Bar Association, of Notification of Respondent’s Compliance.
Upon consideration thereof, it is ordered by this court that respondent, Darrell M. Crosgrove, Attorney Registration No. 0061863, last known business address in Toledo, Ohio, be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.